Case 1:18-cr-00025-JPJ-PMSIN Document 120
                             THE UNITED   Filed DISTRICT
                                        STATES  11/01/18 COURT
                                                         Page 1 of 1 Pageid#: 6658
                                           WESTERN DISTRICT OF VIRGINIA
                                               ABINGDON DIVISION

                        CRIMINAL MINUTES - INITIAL APPEARANCE, ARRAIGNMENT,
                                     BOND/DETENTION HEARING

 Case No.: 1:18CR25                                            Date: 11/1/18


 Defendants:                                                       Counsel:
 Gary McFarlane; custody                                           Aaron Houchens; appt
 Terry Dalton; custody                                             Robert Hagan; appt
 Anthony Harless; custody                                          Chris Kowalczuk; appt
 Bradley Williams; custody                                         Neil Horn; appt


  PRESENT:         JUDGE:                       Pamela Meade Sargent TIME IN COURT: 10:05 – 10:30=25 min
                   Deputy Clerk:                Ella Surber
                   Court Reporter:              Ella Surber, FTR
                   U. S. Attorney:              Zachary Lee
                   USPO:                        Jeremy Keller; Miranda Hilton
                   Case Agent:                  Not Present
                   Interpreter:                 N/A

                              INITIAL APPEARANCE AND BOND HEARING

           Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings.
           Defendant requests appointment of counsel. CJA 23 completed; counsel appointed .
           Defendant(s) not eligible for bond because serving active sentence as to deft Harless, Williams and
           McFarlane. As to deft Dalton he has outstanding state court warrants.


                                                 ARRAIGNMENT
           Defendant(s) waives reading of Indictment/Information.                   Indictment/Information read.
           Defendant(s) is arraigned and specifically advised of rights (Rule 11 F.R.C.P).


  DEFENDANT(S) PLEADS:

  DEF. #             GUILTY                 NOT GUILTY            NOLO                       REMARKS
                                         Cts 1, 9 10
    1
                                         Cts 1, 7, 8
    2
                                         Ct 1
    3
                                         Ct 1
    4


           Jury trial set for April 1-12, 2019 at 9:00 a.m. and PTC on March 18, 2019 at 11:00 a.m. for defts Harless,
           McFarlane, Dalton; and Jury trial on Jan 14-25, 2019 at 9:00 a.m. and PTC on Dec 21, 2019 at 10:00 a.m.
           for deft Williams.
           Defendant(s) remanded to custody.
